Title: John Quincy Adams to Louisa Catherine Johnson, 13 April 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


        
          The Hague April 13. 1797.
        
        The day after I sent off my last Letter, I received that of my good friend, dated the 27th: of last month; and at the same time, a Packet from America, containing my orders to quit my station here, and proceed upon that to which I am now destined. Since then I have been occupied in taking measures preparatory to my departure, which I shall however probably not effect before the latter part of the next month.
        My principal embarassment is how to make arrangements so as to render it possible for me to visit London on my way, that I may have the pleasure of meeting you there, and putting an end at length to a separation so painful to us both.— I have in some of my former

Letters mentioned several circumstances which seem to render inexpedient your going to Lisbon: yet the moment when the possibility that you may, presented itself to me, all those objections lost much of their force in my mind, and my inclination to have your company, almost silenced every objection that Reason and Prudence had raised.
        But insuperable obstacles, render it impossible to take passage from England for Lisbon on board an English vessel; and by the present system and conduct of the french, they treat even neutral vessels going from any English Port, no better, than if they were English.— In either case we should be exposed to capture by french privateers, which have become this Season more numerous than ever.
        The only mode in which I may find it possible to meet you in England, will be if I can meet here with an American vessel having accommodations for Passengers, going to Lisbon, and can engage the Captain, to stop two or three days in some English Port, until we can come from London to the vessel. In that case, there will be no danger of capture; and if I can procure such an opportunity, I shall come over to you as soon as I can get away from here.— But the chance of such an occasion appears precarious, and if I find my endeavours for the purpose ineffectual, we must still reconcile ourselves to the necessity of waiting for our union until we shall both be in America.— I shall continue to write you regularly every week until I go from this place. If I find it possible to come to England, I shall give you the earliest notice of it, and of the time when I may be expected.— If not, I shall be equally careful to inform you how I go to Lisbon, and at what time I depart.
        I should not think it necessary to renew the discussion between us with regard to my books; but you tell me that my attachment to them is hurtful to my temper. I receive the intimation with thanks, because it is not flattering, but it does not meet with the assent of my own mind.— I believe that my temper never was and never will be hurt by my devotion to study or to solitude— There is another thing which never fails to hurt it, as you have often witnessed while I was in England, and as you may have more than once perceived in my correspondence; and that is, any attempt by those whom I love, to cross the current of my character, or controul my sentiments or manners; The effect becomes the more considerable, when to the force of habit is added the sense of duty in forming my attachment to my own practice.— In these things therefore, I believe all my

friends will find it, saving trouble to themselves, and they will certainly consult my happiness, by considering them as articles upon which I am incorrigible, and upon which it is vain for them to impart however liberally their superior judgment or instructions.
        But you intimate a suspicion, that this attachment, unless I should check it, may even interfere with that which I bear to you, and may render even your society irksome to me. No— I can never believe that possible. Instead of weakening, the ardent love of literature tends to confirm, to increase to exalt every virtuous and laudable affection.— I shall love you the more, in proportion to my degree of application.
        I have it is true repeated the same idea to you, in two or three different Letters. The reason may perhaps have been, because I observed you not satisfied with this propensity of mine, and inclined to use your influence over me to divert me from it.— I saw this disposition with concern. It was painful to me to reflect, that so essential a wideness of sentiment existed between us.— Still more painful, to see you consider the Time which I dedicate to improvement, as a Time, lost to you.— I considered the union for life between two persons of sense and honour, as something more than a mere living together; and that one of its greatest objects, and of its fairest charms, was a mutual exhortation and encouragement of each other to every honourable pursuit and every laudable employment. … I had conceived the hope that by a repetition of the same sentiments, I might give you the means of concluding my bent to be taken, and that you would reconcile yourself to it.— The subject appeared to me important with regard to your happiness as well as to my own in our future connection, and I wished you to adopt at once the conviction that I consider such arguments as would take Time from myself, in order to give it to the world, as little better than frivolous.
        My lovely friend, reprove me for every day of my time that I lose in indolence: persuade yourself, that no man in my condition of life, ever hurt his health, by too much application to his duties, but that thousands have ruined themselves by neglecting them. Cheer my Industry, instead of dissuading me from it. Encourage me to persevere, instead of endeavouring to divert me from such purposes, and be assured that every exhortation of that kind will be more worthy of yourself, and more useful to me, than any intimation that either my health or my temper suffer by my application to books or my solitude.
        
        Remember me affectionately to all the family, and believe me ever faithfully yours,
        
          A.
        
      